          Case 5:19-cv-05540-EJD Document 25 Filed 12/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                       280 South 1st Street
                                       San Jose, CA 95113
                                    ___________________
                                      www.cand.uscourts.gov

Susan Y. Soong                                                                General Court Number
Clerk of Court                                                                        408-535-5363

                                       December 5, 2019



Santa Clara Superior Court
191 N. First Street
San Jose, Ca., 95113



RE: Erik Estavillo v. Blizzard Entertainment, Inc.
       5:19-cv-05540-EJD

Your Case Number: 19CV352264

Dear Clerk,

       Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:
           ☒ Certified original and one copy of this letter
           ☒ Certified copy of docket entries
           ☒ Certified copy of Remand Order
           ☐ Other
       Please acknowledge receipt of the above documents on the attached copy of this letter.

                                                              Sincerely,

                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Cynthia Hernandez
                                                              Case Systems Administrator
                                                              408-535-5386
